Citation Nr: 1206249	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals, shell fragment wound, left wrist/hand.

2.  Entitlement to an initial compensable evaluation for residuals, shell fragment wound, left eye corneal scar.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

These matters come before the Board of Veterans' Appeals  ("Board") on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Huntington, West Virginia, which implemented a January 2004 Board decision granting service connection for residuals, shell fragment wound, left wrist/hand, assigning an initial evaluation of 10 percent disabling, effective December 2, 1998.  The March 2004 rating decision also implemented the Board's January 2004 grant of service connection for residuals, corneal scar, left eye, from shell fragment wound, assigning a noncompensable evaluation, effective May 15, 2001.  In a subsequent rating decision, dated July 2010, the VA Appeals Management Center ("AMC") in Washington, DC, implemented the Board's decision of June 2010 granting an earlier effective date of March 4, 1985 for residuals, shell fragment wound, left wrist/hand, and an earlier effective date of July 12, 1993 for residuals, corneal scar, left eye from shell fragment wound.

In February 2010, the appellant testified at a hearing before the undersigned Veterans Law Judge in Washington, DC. A transcript of that proceeding has been associated with the claims folder. 

In June 2010, the Board remanded the initial rating claims for additional development.  In November 2010, the Veteran was afforded a VA examination to determine the severity of his service-connected left hand/wrist and eye disabilities.  Thereafter, in November 2011, the AMC issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claims of entitlement to increased initial disability ratings.  The claims folder has now been returned to the Board for further appellate consideration.



FINDINGS OF FACT

1.  The Veteran's current residuals, shell fragment wound, left wrist/hand are manifested by the following:  For the hand, full range of motion of each finger and thumb with no objective evidence of pain and no additional limitation of motion after repetitive motion; x-ray findings of two bony structures seen adjacent to the distal tuft of the third distal phalanx, possibly old non-united fractures or congenital defects; and a mild decrease in strength, objectively.  For the wrist, full range of motion with weakness and guarding of movement; x-ray findings of multiple shrapnel fragments in the soft tissues with no bony abnormality; no evidence of deformity, giving way, stiffness, instability, locking episodes or subluxation, and a finding of mild to moderate impairment of the left hand and wrist without arthritis.

2.  The Veteran's current residuals, shell fragment wound, left eye corneal scar is manifested by the following: a superficial corneal scar of the left eye; no visual field defect; no corneal disorder that results in severe irregular astigmatism; corrected visual acuity for distance of 20/20 bilaterally; and early cataracts bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for residuals, shell fragment wound, left wrist/hand have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.73, Diagnostic Code 5309 (2011).

2.  The criteria for an initial compensable evaluation for residuals, left eye corneal scar, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.75, 4.76, 4.78, 4.80, 4.83a, 4.84, Diagnostic Code 6009 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

However, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven; therefore, 38 U.S.C.A. 
§ 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Nonetheless, the Board notes that a letter, dated January 2008, provided notice to the Veteran regarding how to substantiate a claim for an increased initial disability rating, including what the evidence must show, what he should provide and what VA would provide.  This letter also provided notice of how VA determines the disability rating and effective date elements of a claim.  Accordingly, the Board finds that VA has complied with the notice requirements of the VCAA. 

      b.) Duty to Assist

The Board is satisfied that the VA duty to assist has been met.  The claims folder contains the Veteran's service and post-service treatment records, and VA examinations dated November 1993, August 2001, October 2001, February 2004 and November 2010.  The claims file also contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.

Review of the VA examinations reveals that the examiners reviewed the pertinent evidence of record, performed the intended comprehensive clinical evaluations, including an interview with the Veteran regarding his medical history, reviewed any necessary diagnostic tests, and set forth their findings.  Accordingly, the Board concludes that the VA examination reports in this case are adequate upon which to base decisions on these claims.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology to the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

A.  Entitlement to an initial evaluation in excess of 10 percent for residuals, shell fragment wound, left wrist/hand.

The Veteran contends that his residuals, shell fragment wound, left wrist/hand, are of greater severity than the current 10 percent disability rating contemplates.  Specifically, he asserts that, since 1985, he has experienced ever-increasing pain and numbness in the left wrist and last three fingers of the left hand, and limitation of use of the hand due to pain and weakness.

In this case, the Board will consider whether separate ratings are warranted for all residuals of the Veteran's shell fragment wound, to include arthritic, muscle, and skin impairment.  Such is permitted as long as the rules of pyramiding are not violated.  A veteran, however, may be entitled to separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of another condition.  Esteban v. Brown, supra.  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5003 (2011).  In the absence of limitation of motion, a 10 percent rating will be applied with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating will be applied with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Id.  

Arthritis due to trauma, and substantiated by x-ray evidence, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2011).

Under Diagnostic Code 5215, evidence of limitation of dorsiflexion of the major wrist less than 15 degrees or of limitation of palmar flexion of the major wrist in line with the forearm warrants a compensable rating of 10 percent.  A higher schedular rating based on limitation of motion of the wrist joint is not warranted. See also 38 C.F.R. § 4.71, Plate I. 

No limitation of motion of the major ring finger is compensable.  38 C.F.R. § 4.71a, DC 5230 (2011).  With regard to limitation of motion of the major thumb, a compensable evaluation of 10 percent is warranted with evidence of a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228 (2011).  The next higher rating of 20 percent requires evidence of a gap of more than two inches (5.1 centimeters). 

When a diagnostic code provides for compensation based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered.  Specifically, determinations should be made that adequately portray the extent of the functional loss "in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. 
§ 4.59  (2011) ("[t]he intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability . . . [and] to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint"). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In this case, the Board finds that the Veteran's left hand/wrist disability has been appropriately evaluated under DC 5309, which provides the rating criteria for evaluation of injuries of Muscle Group IX.  Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  
38 C.F.R. § 4.73, DC 5309.  Because the hand is such a compact structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  Note to DC 5309.

"Slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1)  (2011). 

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high-velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 
38 C.F.R. § 4.56(d)(3). 

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  If present, the following are also signs of "severe" muscle disability:

(a) X-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.

(b) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.

(c) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.

(d) Visible or measurable atrophy.

(e) Adaptive contraction of an opposing group of muscles.

(f) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.

(g) Induration or atrophy of an entire muscle following simple piercing by a projectile.

38 C.F.R. § 4.56(d)(4). 

Moreover, a compensable rating of 10 percent for scarring may be warranted upon evidence of either a painful superficial scar or an unstable superficial scar. 
38 C.F.R. § 4.118 , DCs 7803-7804 (2011).  Higher ratings may be granted if the scars, whether deep or superficial, measure certain sizes.  38 C.F.R. § 4.118, DCs 7801-7802 (2011).

Turning to the merits of the Veteran's claim, a review of the service treatment records shows that, in February 1968, he sustained shell fragment wounds, including to all extremities, when his tank was hit by a rocket-propelled grenade. Clinical records included a description of a fragment wound or wounds of the left arm, left elbow and a questionable fracture of the left ulna.  X-rays included the left arm, forearm and hand, and revealed that there were tiny, superficial fragments laterally in the arm without fracture, superficial fragments in the distal thenar eminence of the hand and small fragments in the ulnar side of the wrist without fracture. 

During a December 1969 VA general medical examination, a history of shrapnel wounds of the arms was noted.  Numerous scars were clinically described, although it is unclear whether any pertained to the upper extremity.  A July 1975 VA electromyographic study of the left upper extremity was interpreted as unremarkable.  In August 1984, a history of shrapnel wounds of the upper extremities was noted.  During a 1985 VA examination, the appellant had various complaints concerning the left upper extremity and the hands.  There were clinical findings of decreased pinprick sensation at the ulnar aspect involving two fingers of each hand, distal to the wrist.  A July 1985 electromyographic study of the left upper extremity was interpreted as essentially unremarkable.
During a November 1993 VA examination of the hands, thumb and fingers, the Veteran had subjective complaints of pain in the left hand.  The VA examiner found no evidence of swelling, redness or deformity, or functional defects of the hands or fingers. It was specifically noted that strength and dexterity of the bilateral hands was measured at 5 out of 5 with intact sensation.

In January 1994, VA outpatient clinical records revealed that the Veteran's complaints included left upper extremity neuralgia/polyarthralgia with paresthesia in the ulnar aspect of the left hand.  Upon examination, there were multiple scars of the upper extremity.  A freely-moving foreign body was palpated under the ulnar borders of the left wrist.  The assessments included possible shrapnel in the left ulnar nerve area below the elbow and arthralgias/myalgias.  In July 1995, the Veteran complained of left-sided ulnar nerve distribution intermittently and carpal tunnel syndrome-like symptoms that were not persistent.  According to the Veteran, nerve conduction/electromyographic studies had been normal. 

During an October 1997 VA neurologic examination, his complaints included numbness and weakness of the left arm and diminished left hand grip strength.  It was also noted that the Veteran was right-handed.  An electromyographic study of the left upper extremity was interpreted as showing bilateral median nerve mononeuropathy at the wrist.  Diagnoses included "[b]ilateral median mononeuropathy at the wrist (carpal tunnel syndrome)." 

During an August 2001 VA orthopedic examination, x-rays of the left wrist and hand were interpreted as showing multiple, small metallic foreign bodies in the soft tissues.  X-rays also showed mild osteoarthritis of the fifth finger's proximal interphalangeal joint; small bony densities along the distal third finger were noted as not likely related to remote trauma.  Diagnoses included carpal tunnel syndrome involving the median nerve at the left wrist and retained foreign body of the left hand with osteoarthritis of the fifth finger's proximal interphalangeal joint.  During an October 2001 VA orthopedic examination, x-rays of the left hand indicated multiple foreign bodies, as well as arthritis.  The examiner opined, however, that degenerative arthritis of multiple joints was not related to the Veteran's shrapnel wounds.
During a February 2004 VA muscle examination, the Veteran reported pain, numbness and weakness in the left hand and wrist.  Although he is right-handed, he said that he could not use power tools.  He further reported flare-ups about 2-3 times per month with any use of the left hand and arm, and with increased pain and tingling in the fingers if he used hand tools or did any keyboarding for an extended period.  He said that he had been unable to work as a craftsman for 20 years and had been unable to work in a job with the U.S. Treasury Department since 1994.  Upon physical examination, there was no functional impairment in the left hand or wrist that was attributed to the old and healed shell fragment wounds.  Although there were four small linear scars on the dorsum of the left hand, they were 1 cm long and .25 cm wide with no depression and were non-fixed.  There were two tiny pieces of shrapnel visible beneath the skin measuring .25 cm in length.  None of the scars were tender or painful on objective testing.  Muscle examination revealed no obvious atrophy or destroyed muscle groups and strength was intact.  Grip strength was 5/5 bilaterally.  Range of motion of the left wrist was within normal limits, strength was 4/5 and no joint swelling was noted.  Upon neurological evaluation, sensation was found to be intact in both hands, 4/5 to the monofilament and pin prick.  There was some numbness and tingling noted in the fifth finger of the left hand with Phalen's maneuver but there was a negative Tinel's sign.  The numbness was relieved when the wrist was extended.  X-rays revealed 1-2 mm metallic fragments consistent with shrapnel in the described areas.  There was no evidence, however, of arthritis.  The diagnosis was residual shrapnel fragment wounds of the left hand and wrist with multiple small scars and no neurologic deficit noted.    

During the November 2010 VA examination, the Veteran reported limitation of use of the left hand due to pain and weakness with an overall decrease in hand strength and dexterity.  He also reported flare-ups of joint symptoms weekly involving the thumb and all fingers and lasting 2-3 days, as well as effusion about twice a year.  Upon examination, range of motion of the thumb and all fingers was within normal limits with objective evidence of pain.  The fingers aligned properly with the hand and there was no gap between the index finger and proximal transverse crease of the hand on maximal flexion of the finger.  After repetitive motion, there was no objective evidence of pain or additional loss of  range of motion.  There were no amputations, no ankylosis and no digit deformity.  While there was an objective finding of a mild decrease in strength of the left hand, there was no evidence of a decrease in dexterity for twisting, probing, writing, touching or expression.  There was no evidence of deformity, giving way, stiffness, instability, locking episodes or subluxation.  X-rays revealed multiple shrapnel fragments in soft tissues and two bony structures adjacent to the distal tuft of the third distal phalanx, which the examiner opined could be congenital.  The diagnosis was moderate retained shell fragments left wrist, no degenerative changes and no loss of range of motion.  The examiner noted that the disability's impact on the Veteran's occupational activities included decreased manual dexterity, lack of stamina and pain, including severe pain with typing, which resulted in his no longer being able to work.  Significantly, however, the VA examiner specifically added that these limitations were subjectively assessed by the Veteran, and, based on the actual clinical findings during the examination, he opined that the Veteran seemed to have only a mild to moderate impairment of the left hand and wrist.  

Based on the objective medical evidence of record, the Board finds the evidence to be against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for residuals, shell fragment wound, left wrist/hand.  In this regard, as discussed above, the Board notes that the Veteran's current rating of 10 percent was assigned under DC 5309, which provides for a minimum 10 percent disability rating based on limitation of motion.  In this case, however, the medical evidence reveals that, throughout the entirety of the appeals period, the Veteran has been found to have normal range of motion of the left wrist, thumb and fingers.  Although x-ray evidence during earlier examination revealed degenerative arthritis, the examiners opined that the condition was not related to the Veteran's shell fragment wounds.  Moreover, during the VA examinations since the March 4, 1985 effective date of the claim, the examiners found no evidence of functional impairment of the left hand or wrist from what was described as "an old and healed wound."  Based, however, on the continuing presence of small, metallic shell fragments in the back of the hand and wrist, which indicates at least some slight muscle damage, as well as objective examination findings of pain on motion and a mild decrease in strength of the left hand, the Board finds that the current 10 percent disability rating is warranted based on a slight to moderate muscle disability.  See 38 C.F.R. 
§ 4.56(d)(1) and (2), supra.  
With regard to assignment of a separate rating for the Veteran's left hand and wrist scars, the Board observes that, during the pendency of this appeal, VA amended the rating schedule for evaluating scars under 38 C.F.R. §  4.118.  The revised rating  criteria apply to existing claims filed prior to October 23, 2008, only if consideration thereof is requested.  Such review has not been requested in this case.  Accordingly, only the criteria in effect prior to October 23, 2008, are for application.

Prior to October 23, 2008, the rating criteria provide for assignment of a 10 percent evaluation for scars other than on the head face, or neck, where such are deep and cause limited motion in an area exceeding six square inches; for scars covering an area of 144 square inches or greater even where superficial and without resulting motion limitation; for superficial unstable scar (characterized by a frequent loss of skin covering the scar); or a superficial scar that is painful on examination.
38 C.F.R. § 4.118, DC 7804 (2007).

Here, while the Veteran has been found to have four tiny scars on the left hand, none of the scars are of such size that a compensable rating is warranted under either the "old" scar codes.  None of the scars are tender, unstable or painful on objective evaluation, nor are they subject to frequent ulceration.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected residuals, shell fragment wound, left wrist/hand ARE not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Moreover, despite claims by the Veteran and the statement by the November 2010 VA examiner that the impact on the Veteran's occupational activities included decreased manual dexterity, lack of stamina and pain, including severe pain with typing, which resulted in his no longer being able to work, the VA examiner specifically stated that these were subjective complaints by the Veteran and, based on the physical examination findings, the impairment caused by his left hand/wrist disability was only mild to moderate.  Accordingly, because there is no evidence of record to indicate that an application of the regular schedular standards utilized to evaluate the severity of the Veteran's disability have been rendered impractical, the Board finds that the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board also noted that since July 1993, the Veteran's combined evaluation for all service-connected disabilities has been 100 percent.  He is also entitled to special monthly compensation because of loss of use of one foot and due to service-connected disability rated 100 percent and additional service-connected disabilities independently ratable at 60 percent or more.

In summary, the Board concludes that the probative and competent evidence of record is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for residuals, shell fragment wound, left wrist/hand.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 
38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

B.  Entitlement to an initial compensable evaluation for residuals, shell fragment wound, left eye corneal scar.

The Veteran contends that the residuals, shell fragment wound, left eye corneal scar are of greater severity than the current noncompensable disability rating contemplates.  Specifically, he avers that, ever since the wound to his left eye in February 1968, he has experienced blurred vision, resulting in migraine headaches 2-3 times per month, along with impaired night vision and floaters.

The Board notes that while this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2011).  However, as the new criteria are only applicable to claims filed on or after December 10, 2008, and the Veteran's claim was pending prior to that time, the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. § 4.84a (2008).

Under DC 6009, an unhealed injury of the eye, in chronic form, is to be rated from 0 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity. 

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75. 

Where service connection is in effect for visual impairment of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).  In short, where only one eye is service-connected, and the veteran is not blind in both eyes, the other eye is considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.80. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  See Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V. 

The rating schedule recognizes that a veteran's visual acuity may fall between the specified Snellen's test levels.  In applying the rating for impairment of visual acuity, the Board notes that a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated as reading at this latter step or distance.  For example, a person who can read at 20/100 but cannot at 20/70 should be rated as seeing at 20/100.  38 C.F.R. 
§ 4.83 (2008).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).

In this case, the Veteran is service connected for his left eye only and there is no evidence that he is blind in his right eye.  Thus, his right eye is considered to be 20/40.

As discussed above, review of the Veteran's service treatment records reveal that, in February 1968, he sustained multiple shell fragment wounds from an enemy rocket-propelled grenade explosion, including injuries to the face.  These reports show that, clinically, there was a left eye corneal abrasion with subconjunctival hemorrhage.  The Veteran's various wounds were debrided and Neosporin and an eye patch were prescribed.  In November 1968, shortly prior to service separation, uncorrected visual acuity was 20/20 bilaterally.

A VA general medical examination in December 1969 revealed no evidence of pertinent left eye complaints, findings or diagnoses.  In August 1984, a history of a left eye shrapnel wound was noted.  Clinically, there was a 1mm shrapnel fragment in the left upper eyelid.  During a 1985 VA examination, the Veteran reported deterioration of left eye vision.  Upon examination, however, uncorrected distant vision was 20/20 bilaterally.  It was further noted that he had worn eyeglasses for astigmatism since 1984. 

In November 1993, during a VA visual acuity examination, the VA examiner found that there was a history of the Veteran having sustained shrapnel trauma to the face in 1968, and found that he had residual shrapnel of the left upper eye lid.  However, he found no evidence of shrapnel to the left eye itself, and noted that he had "probabl[e] superficial injury [of the] eye (returned to field within ten days)."  The examiner also diagnosed the Veteran with presbyopia (a progressively diminished ability to focus on near objects with age).

VA outpatient treatment records reveal that, in September 1996, the Veteran's corrected visual acuity was 20/20 bilaterally.  Slit lamp examination was unremarkable except for an old corneal scar.  Presbyopia and no ocular pathology were assessed. 

During a February 2004 VA eye examination, the Veteran reported intermittent blurry vision in the left eye, worse at the end of the day, and no floaters or photopsia (the presence of perceived flashes of light).  Upon examination, his visual acuity was 20/20 bilaterally.  External examination revealed that lids, conjunctivae, and orbits were normal bilaterally.  The periphery was flat with no holes, tears or retinal detachments.  The diagnoses were diabetes mellitus, type II, with no retinopathy, and open angle glaucoma, suspect based on asymmetric cup-to-disc rate.  It was further noted that he had full extraocular movements and full visual field on confrontation.  
During a November 2010 VA eye examination, the examiner noted that there was no history of hospitalization or surgery, no eye neoplasm, and no incapacitating periods due to eye disease.  Upon physical evaluation, the Veteran had no diplopia and no visual field defects bilaterally; abnormal funduscopic examination findings were noted bilaterally; central visual acuity findings were normal; bilateral abnormal slit lamp findings with both lenses intact; early cataracts, bilaterally; no physical findings of abnormal accommodation, chronic conjunctivitis, eyelash or eye brow loss; and no eyelid abnormalities bilaterally.  The examiner specifically noted that his old eye injury was healed.  He did not have a corneal disorder that resulted in severe irregular astigmatism.  His corrected visual acuity for distance was 20/20 bilaterally.  The diagnoses were embedded shrapnel, left upper eyelid, healed; small, healed superficial corneal scars, bilaterally (left more likely due to shrapnel injury), with minimal effect on visual acuity; early cataracts, not abnormal for his age; no diabetic retinopathy; a history of migraine headaches 2-3 times per month, cause undetermined; alleged (subjective) blurred vision, left eye, leading to migraine headaches (cause undetermined); glaucoma suspected bilaterally, genetically determined; and a refractive error, bilaterally, correctable with spectacles.  

Based on the objective medical evidence of record, the Board finds the evidence to be against the Veteran's claim of entitlement to an initial compensable evaluation for residuals, shell fragment wound, left eye corneal scar.  Here, throughout the pendency of this appeal, there has been no evidence that the Veteran's visual acuity was ever worse than 20/30, as he was consistently found to have visual acuity of 20/20 bilaterally.  See 38 C.F.R. § 4.84a, DC 6079 (2008).  Accordingly, a higher disability evaluation is not warranted under DC 6009 (2008).  

Moreover, during the November 2010 VA examination, the only other diseases of the eye diagnosed were early cataracts, not abnormal for his age, subjective blurred vision, left eye, leading to migraine headaches, glaucoma suspected bilaterally, genetically determined, and a refractive error bilaterally, correctible with spectacles.  Under the 2008 schedule for rating disabilities of the eye, preoperative senile cataracts are rated on impairment of vision.  38 C.F.R. § 4.84a, DC 6028 (2008).  However, because there was no evidence of impaired vision, a separate disability rating for this disorder is not warranted.  Similarly, because the examiner found that his suspected bilateral glaucoma was genetic, service connection for this condition is also not warranted.  See 38 C.F.R. §§ 3.303(c) and 4.9 (service connection may not be granted for congenital or developmental defects).  See also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  With regard to the Veteran's reported migraine headaches, the Board notes that he is already service-connected for post-traumatic headaches, thus, any additional disability rating for this condition would be considered pyramiding.  

In addition, because the medical evidence does not indicate that the Veteran is blind, the diagnostic codes for blindness in one or both eyes are inapplicable.  See 
38 C.F.R. § 4.79, 4.84a, Diagnostic Codes 6062-6070 (2008).


The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disability which are non-medical in nature; however, he is not competent to testify as to the medical symptoms of his eye disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, supra.  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, supra.  In this case, the Board concludes that the Veteran's service-connected residuals, shell fragment wound,  left eye corneal scar, are not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  In this respect, the Board notes that the applicable rating criteria describe the Veteran's symptomatology and higher ratings are available for increased levels of disability.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by the disability.  Moreover, there is no evidence that his disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the Board concludes that the probative and competent evidence of record is against the Veteran's claim of entitlement to an initial compensable rating for residuals, shell fragment wound, left eye corneal scar.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 
38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).



ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals, shell fragment wound, left wrist/hand, is denied.

Entitlement to an initial compensable evaluation for residuals, shell fragment wound,  left eye corneal scar, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


